Filing Date: 10/29/2019
Claimed Priority Date: 11/29/2018 (China 201811444528.2)
Applicant(s): Tang et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION / EXAMINER’S COMMENT
This Office action responds to the election filed on 9/15/2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to pre-AIA  (or as subject to AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election
The election filed on 9/15/2021 responding to the restriction in paper no. 2, mailed on 7/28/2021, has been received and entered into the record.  Applicant’s election without traverse of Invention I, drawn to a semiconductor device, and Species 2, reading on figures 6A-6G, is acknowledged.  The applicants indicated that claims 1-7 read on the elected invention and species.  The examiner disagrees because claim 5 reads on a non-elected species of the claimed invention.
Claim 1 is, however, allowable. The restriction requirement, as set forth in the Office action in paper no. 2, has been reconsidered in view of the allowability of claims to the elected species pursuant to MPEP § 821.04(a).  The restriction is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because figure 6A does not include the reference sign 540 mentioned in the description in regards to the memory gate.  See, e.g., par.90104/ll.1-2 of the pre-grant publication US 2020/0176463.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted 
Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Since the application is otherwise in condition for allowance, the title has been changed by an examiner’s amendment to the record in accordance with MPEP§606.01 and as indicated below in paragraph 13.
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the formal matters regarding the title and the presence of claims directed to an invention that was elected without traverse, as it was set forth above in paragraphs 2, 3 and 9.  Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the title:
Replace the title with: --Nonvolatile memory device having a memory-transistor gate-electrode provided with a charge-trapping gate-dielectric layer and two sidewall select-transistor gate-electrodes--.

In the claims:
Cancel claims 8-14.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references of record shows or can be fairly combined to render obvious a memory device comprising a silicon epitaxial layer adjacent first and second select transistor gates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chang (US5408115), Sakagami (US5838041), Inoue (US2003/0194841) and Kwon (US2010/0163966) show similar nonvolatile memory devices having sidewall gate electrodes similar to the one of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.


/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        						
MDP/mdp
January 13, 20221